ERROR to the Franklin Circuit Court.Suit in chancery against an administrator to account, &c. The accounts of the defendant were referred to a master, and the defendant was to give the complainant notice of the time of appearing before the master. No step was taken by the defendant during the next vacation. The Court at a subsequent term, no good reason being given for the defendant’s default, rendered a final decree, on bill, answer, and proofs, against the defendant. Held, that there was no error in the *115proceeding. Held, also, that mistakes, &c. in the settlement of administrators’ accounts in the Probate Court, may be cor-reeled by a Court of chancery (1).